ACCEPTED
                                                                                                                     03-14-00774-CV
                                                                                                                             7434402
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               10/19/2015 1:55:15 PM
                                                                                                                   JEFFREY D. KYLE
                                                                                                                              CLERK
                                           No. 03-14-00774-CV
                                     IN THE COURT OF APPEALS
                                 FOR THE THIRD DISTRICT OF TEXAS                                FILED IN
                                                                                         3rd COURT OF APPEALS
                                            AT AUSTIN                                         AUSTIN, TEXAS
                                                                                         10/19/2015 1:55:15 PM
                                                                                             JEFFREY D. KYLE
                                       ELLEN JEFFERSON, D.V.M.                                    Clerk

                                                                        Appellant,
                                                         v.
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS AND NICOLE ORIA, IN
             HER OFFICIAL CAPACITY AS EXECUTIVE DIRECTOR

                                                                        Appellees.


                       On Appeal from the 250th Judicial District Court
                                   of Travis County, Texas


          UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
             REPLY BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.


TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant Ellen Jefferson, D.V.M. (“Dr. Jefferson”) respectfully requests an

additional fifteen (15) days to file her Appellant’s Reply Brief for the following

reasons:

                                                         I.

         The current deadline for filing Dr. Jefferson’s Appellant’s Reply Brief is

October 22, 2015. A fifteen day extension of time to file Appellant’s Reply Brief

would create a new deadline of November 6, 2105. This motion is not opposed.



UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.     Page 1
                                                         II.

         Appellant does not request an extension of time for purposes of delay but rather

so that justice may be done and so that Appellant’s counsel may prepare a fully

researched and helpful brief for the Court’s consideration.

                                                        III.

         Additional time is needed to prepare this brief due to Appellant’s counsel’s

multiple additional work matters. In addition to this case, appellate counsel Ryan

Clinton is involved in litigation matters including:

         •        Endeavor Energy Resources, L.P. v. Discovery Operating, Inc., No. 15-
                  0155, in the Supreme Court of Texas;

         •        JSA Properties Ltd. v. SandRidge Energy, Inc., No. P-11681-112-CV,
                  in the 112th District Court of Pecos County;

         •        Tamra Hissom Budd, et al v. Energen Resources Corporation., No. 15-
                  02-825, in the 143rd District Court of Loving County;

         •        GKM Mineral Partnership, LP v. SandRidge Energy, Inc., No. 3,123 in
                  the 83rd District Court of Terrell County, Texas;

         •        West Texas National Bank v. FEC Holdings, No. CV48334, in the 385th
                  District Court of Midland County;

         •        XOG Operating, LLC v. Chesapeake Exploration Ltd. P’ship, No. 07-
                  13-00439-CV, in the Amarillo Court of Appeals; and

         •        Mercury-Ward LLC v. Anadarko Petroleum Corporation, No. 08-15-
                  00168-CV, in the El Paso Court of Appeals.

         Appellate counsel David Brown is involved in litigation matters including:




UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 2
         •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                  Abbott, Attorney General of Texas and Texas Windstorm Insurance
                  Association, No. D-1-GN-13-002445, in Travis County District Court;

         •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                  Abbott, Attorney General of Texas and Texas Windstorm Insurance
                  Association, No. D-1-GN-13-003669, in Travis County District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-001353, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-001799, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-002686, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-002775, in Travis County
                  District Court;

         •        Harris County Hospital District v. AT&T, No. 2010-28461, in the 333rd
                  District Court for Harris County, Texas;

         •        Texas Department of Motor Vehicles v. New Orleans Cold Storage and
                  Warehouse Company, SOAH Docket No. XXX-XX-XXXX, in the State
                  Office of Administrative Hearings;

         •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                  SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                  Hearings;

         •        In re: Cointerra, Inc., No. 15-10109 in the United States Bankruptcy
                  Court for the Western District of Texas;

         •        In re: UPH Holdings, Inc. and Tex-Link Communications, Inc., No.
                  13-10570 in the United States Bankruptcy Court for the Western District
                  of Texas;
UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 3
         •        Application of CenterPoint Energy Houston Electric LLC to Amend a
                  Certificate of Convenience and Necessity, SOAH Docket No.
                  XXX-XX-XXXX, PUC Docket No. 44547; and

         •        Rio Grande LNG, LLC and Rio Bravo Pipeline Company, LLC, FERC
                  Docket No. PF15-20.

         Appellate counsel David Blanke is involved in litigation matters including:

         •        Texas County and District Retirement System v. Wexford Spectrum
                  Fund, L.P., et al., No. D-1-GN-13-001141, in the 261st Judicial District
                  Court, Travis County, Texas;

         •        Taccolini, et al. v. InduSoft Inc., et al., No. D-1-GN-14-001853, in the
                  201st Judicial District Court of Travis County, Texas;

         •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                  SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                  Hearings; and

         •        an ongoing Texas Attorney General antitrust CID investigation.

                                                        IV.

         This is Dr. Jefferson’s second request for an extension of time to file her

Appellant’s Reply Brief.

                                                        V.

         Counsel for Dr. Jefferson conferred with Appellees’ counsel regarding this

motion, and counsel for Appellees indicated that Appellees do not oppose this

motion.




UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 4
         WHEREFORE, Appellant Ellen Jefferson, D.V.M. prays that the Court grant

this Unopposed Second Motion for Extension of Time to File Reply Brief of

Appellant, and for any such other relief to which she is entitled.

                                                      Respectfully submitted,

                                                      /s/ Ryan Clinton
                                                      Ryan Clinton
                                                      State Bar No. 24027934
                                                      rdclinton@dgclaw.com
                                                      DAVIS, GERALD & CREMER, P.C.
                                                      111 Congress Ave., Suite 1660
                                                      Austin, Texas 78701
                                                      (432) 687-0011
                                                      Fax: (432) 687-1735

                                                      David F. Brown
                                                      State Bar No. 03108700
                                                      dbrown@ebblaw.com
                                                      David P. Blanke
                                                      State Bar No. 02453600
                                                      dblanke@ebblaw.com
                                                      EWELL, BROWN & BLANKE, LLP
                                                      111 Congress Ave., 28th Floor
                                                      Austin, TX 78701
                                                      (512) 457-0233

                                                      ATTORNEYS FOR APPELLANT
                                                      ELLEN JEFFERSON, D.V.M.




UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 5
                                   CERTIFICATE OF CONFERENCE

      I certify that counsel for Dr. Jefferson conferred with counsel for Appellees
regarding this motion, and that counsel for Appellees indicated that Appellees do not
oppose this Motion.

                                                      /s/ Ryan Clinton
                                                      Ryan Clinton



                                   CERTIFICATE OF COMPLIANCE

         I certify that this motion was prepared in 14-point font.

                                                      /s/ Ryan Clinton
                                                      Ryan Clinton



                                       CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing was sent this 19th day of
October, 2015, as follows:

         VIA EFSP & EMAIL
         Mr. Andrew Lutostanski
         andrew.lutostanski@texasattorneygeneral.gov
         Mr. Ted A. Ross
         ted.ross@texasattorneygeneral.gov
         Office of the Attorney General
           of Texas
         Administrative Law Division
         P. O. Box 12548
         Austin, TX 78711


                                                       /s/ Ryan Clinton
                                                      Ryan Clinton



UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 6